UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-2024


DONNA M. CONNER,

                  Plaintiff - Appellant,

             v.

LIONS GATE ENTERTAINMENT CORPORATION; TIM STEPHEN; SANDRA
STERN; JESSICA BARONDES,

                  Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News. Henry Coke Morgan, Jr.,
Senior District Judge. (4:04-cv-00117-HCM-JEB)


Submitted:    January 15, 2009               Decided: January 21, 2009


Before MOTZ and      SHEDD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Donna Marie Conner, Appellant Pro Se.      David James Sensenig,
LECLAIR RYAN, PC, Roanoke, Virginia, Charles Michael Sims,
LECLAIR RYAN, PC, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Donna Marie Conner appeals the district court’s order

denying her Rule 60(b) motion.               We have reviewed the record and

find no reversible error.         Accordingly, we deny Conner’s motion

to appoint counsel and transfer case, and affirm for the reasons

stated   by    the   district   court.         Conner   v.    Lions   Gate   Entm't

Corp., No. 4:04-cv-00117-HCM-JEB (E.D. Va. Aug. 7, 2008).                       We

dispense      with   oral   argument     because        the   facts    and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                         AFFIRMED




                                         2